PER CURIAM.
Upon review and consideration of the briefs and record on appeal we are of the opinion that plaintiffs’ amended complaint is sufficient to state a cause of action for slander and, accordingly, the final order dismissing the amended complaint is vacated and set aside and the cause remanded to the trial court for further proceedings consistent herewith. Wolfson v. Kirk, 273. So.2d 774 (Fla. 4th DCA 1973); O'Neal v. Tribune Company, 176 So.2d 535 (Fla. 2d DCA 1965); Campbell v. Jacksonville Kennel Club, 66 So.2d 495 (Fla.1953).
MAGER, C. J., and ANSTEAD and DAUKSCH, JJ., concur.